392 U.S. 642 (1968)
CITY OF WILLIAMSPORT ET AL.
v.
UNITED STATES ET AL.
No. 1401.
Supreme Court of United States.
Decided June 17, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA.
Gordon P. MacDougall and Harvey Gelb for appellants.
Solicitor General Griswold, Acting Assistant Attorney General Zimmerman, Howard E. Shapiro, Robert W. Ginnane, and Jerome Nelson for the United States et al., and Carl Helmetag, Jr., for Penn Central Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.